DETAILED ACTION
This is a response to the Applicants' filing on 1/8/21. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwon et al (US Pub. No: 2016/0126069).
Regarding claim 1, a pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, a power supply device comprising: at least one power supply component (200, 300, 400, 500) configured to generate at least one electric high-frequency power signal for a plasma having at least a first plasma state and a second plasma state; and a controller (600) configured to provide at least one control signal to the at least one power supply component(200, 300, 400 and 500), wherein the controller(600) is configured to: determine a first variable (C1)that characterizes a first power reflected by the plasma in the first plasma state second matching network, determine a second variable (C2) that characterizes a second power reflected by the plasma in the second plasma state (paragraphs [0060, 0068-0069]) , generate a third variable(C3) based on the first variable(C1) and 
Regarding claim 2, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 3A-4 that, wherein the first variable characterizes a temporal mean value of an instantaneous value of the first power reflected by the plasma over at least one time period (T1-T4) of the high-frequency power signal and a phase angle between forward and reflected high-frequency waves during the first plasma state. Paragraphs [0054-0064].
Regarding claim 3, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 3A-4 that, wherein the second variable characterizes a temporal mean value of an instantaneous value of the second power reflected by the plasma over at least one time period(T1-T4) of the high-frequency power signal and a phase angle between forward and reflected high-frequency waves during the second plasma state. Paragraphs [0054-0064].
Regarding claim 4, the pulse plasm apparatus and drive method of Kwon et al disclose wherein the controller (600) is configured to generate the third variable as a weighted mean value of the first variable and the second variable. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 5, the pulse plasm apparatus and drive method of Kwon et al disclose that, wherein the controller (600) is configured to: determine a first weighting factor assigned to the first variable based on at least one first time period of the first plasma state, and determine a second weighting factor assigned to the second variable based on at least one second time period of the second plasma state. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 6, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein the controller (600) is configured to: select the first weighting factor and the second weighting factor such that a ratio of the first weighting factor and the second 
Regarding claim 7, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein the controller(600) is configured to control the third variable based on at least one of: an operating variable of the at least one power supply component, the operating variable comprising at least one of a temperature or an operating time of the at least one power supply component, or a characteristic of the at least one power supply component, the characteristic comprising at least one of a current capacity or a voltage capacity of the at least one power supply component. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 9, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, further comprising at least one display device(paragraph [0047]), and wherein the power supply device is configured to output at least one variable via the display device, the at least one variable comprising at least one of: an instantaneous value of the first power reflected by the plasma in the first plasma state or an instantaneous value of the second power reflected by the plasma in the second plasma state, a variable derived from the instantaneous value of the first power reflected by the plasma or the instantaneous value of the second power reflected by the plasma, the third variable,  a reflection factor of the plasma, or a variable derived from the reflection factor of the plasma. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 10, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein the controller (600) is configured to regulate the at least one of the frequency or the power of the high-frequency power signal based on the third variable and a fourth variable, and wherein the fourth variable characterizes an absolute power reflected by the plasma. Paragraphs [0011, 0015, 0022, 0066, 0074].

Regarding claim 12, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 3A-4 that, wherein the first variable characterizes a temporal mean value of an 4_instantaneous value of the first power reflected by the plasma over at least one time period (T1-of the high-frequency power signal during the first plasma state. Paragraphs [0054-0064].
Regarding claim 13, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein the second variable characterizes a temporal mean value of an instantaneous value of the second power reflected by the plasma over at least one time period of the high-frequency power signal during the second plasma state. Paragraphs [0054-0064].
Regarding claim 14, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein generating the third variable based on the first variable and the second variable comprises determining the third variable as a weighted mean value of the first variable and the second variable. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 15, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein determining the third variable as the weighted mean value of the first variable and the second variable comprises: determining a first weighting factor assigned to the first 
Regarding claim 16, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, further comprising controlling the third variable based on at least one of: an operating variable of at least one power supply component of the power supply device, the operating variable comprising at least one of a temperature or an operating time of at least one power supply component of the power supply device, or a characteristic of the at least one power supply of the power supply device, the characteristic comprising at least one of a current capacity or a voltage capacity of the at least one power supply component of the power supply device. Paragraphs [0011, 0015, 0022, 0066, 0074].
Regarding claim 18, the pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, wherein the power supply device comprises at least one display device, and wherein the method further comprises outputting via the display device at least one of: an instantaneous value of the first power reflected by the plasma in the first plasma state or an instantaneous value of the second power reflected by the plasma in the second plasma state, a variable derived from the instantaneous value of the first power reflected by the plasma or the instantaneous value of the second power reflected by the plasma, the third variable, a reflection factor of the plasma, or a variable derived from the reflection factor of the plasma. Paragraphs [0011, 0015, 0022, 0047, 0066, 0074].

Regarding claim 20, a pulse plasm apparatus and drive method of Kwon et al is capable of performing in figures 1-5 that, a method for regulating an impedance matching device coupled between a power supply device and a plasma chamber, the method comprising: operating the power supply device(200, 300, 400 and 500) to generate at least one electric high-frequency power signal for a plasma generated in the plasma chamber(see figure 1), the plasma having at least a first plasma state and a second plasma state (paragraphs [0060, 0068-0069]), the operating comprising: a controller (600) for determining a first variable that characterizes a first power reflected by the plasma in the first plasma state, for determining a second variable that characterizes a second power reflected by the plasma in the second plasma state, for generating a third variable based on the first variable and the second variable, and for controlling at least one of a frequency or a power of the high-frequency power signal based on the third variable; and regulating the impedance matching device at least based on the third variable. Paragraphs [0071-0073] and also abstract.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwon et al (US Pub. No: 2016/0126069) in view of Nagami et al (US Pub. No: 2015/0096684).
Regarding claims 8 and 17, the pulse plasm apparatus and drive method of Kwon et al 
disclose all the claimed limitation except for wherein the at least one power supply component comprises at least one of a controllable oscillator, a first controllable amplifier, or a second controllable amplifier, and wherein the controller is configured to control an operation of the at least one of the 
Nagami et al disclose a  high frequency power supply 36 includes an oscillator 80A configured to generate a sine wave of a frequency (for example, 100 MHz) suitable for plasma generation; a power amplifier 82A configured to amplify a power of the sine wave outputted from the oscillator 80A with a controllable gain or amplification factor; and a power supply control unit 84A configured to directly control the oscillator 80A and the power amplifier 82A in response to a control signal from the main control unit 72 as shown in paragraph [0066].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nagami et al into the high power source of Kwon et al to configured to amplify a power of the sine wave outputted.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
 
/Minh D A/
Primary Examiner
Art Unit 2844